DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, and 4-6 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US2016/0045644) in view of Toray (US2018/0269466) Zhao et al (US2014/0311673).
Jung sets forth a carbon nanotube composite (a compound).  Jung sets forth providing said nanotube having adhesive properties, see [0006], formed by binding between one metal ion and one catechol group of an adhesive protein formed on said nanotube comprising a graphene scaffold providing a nanotube composite containing a carbon nanotube coated with a protein having a catechol group—see [0015], [0016], [0019]; [0055] and [0056].  Said carbon nanotube is a cylindrical nanostructure of graphene—see [0007].  Said nanotube composite is prepared by reacting the catechol (1,2-dihydroxybenzene) group of a mussel adhesive protein with a metal ion providing a compound containing a metal ion—see {0077].  Thus claim 1 is found in the reference.  
Per example 1, carbon nanotubes are mixed with hydrogen peroxide to functionalize the surface with hydroxyl and carboxyl groups and reacted with amine group present in the DOPA group of the mussel adhesive protein, wherein the amine of on the DOPA group present in the mussel adhesive protein is a nucleophile, which is a primary amine.   Thus claims 4-5 are found in the reference.   Said mussel adhesive protein comprises catechol groups.  Thus claim 6 is present.  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 12 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 sets forth said molecule covalently bonded to said graphenic scaffold having a portion comprising 1,2-dihydroxybenzene capable of adhering to a metal surface is unclear.  It is not clear when is or is not capable of adhering to a metal surface.  Clarification is requested.  
 	It is not clear in claim 7, if applicant intends for said dihydroxybenzyl amine to be further or already included in said molecule (i.e., molecule comprises variety of groups, such as copolymers or the like) to the composition or if applicant intends for said dihydroxybenzyl to replace the dihydroxy benzene found in the molecule found in claim 1, i.e., a molecule comprising dihydroxybenzyl amine groups vs. dihydroxybenzene groups.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7, 12 and 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 requires the molecule to comprise dihydroxybenzyl amine; however, said molecule is required to comprise dihydroxy benzene on portion of said scaffold per claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter

Claims 8-11, 13-16 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art, alone or in combination, set forth a seal in an opening in a tube wall, wherein the seal comprises a graphenic scaffold having covalently attached molecule having a portion comprising 1,2-hydroxybenzene.   Nor does the prior art set forth a method of reducing a leak comprising adding a sealant comprising a graphenic scaffold having covalently attached molecule having a portion comprising 1,2-hydroxybenzene.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074. The examiner can normally be reached 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc